State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: June 18, 2015                     519330
________________________________

NOVA INFORMATION SYSTEMS, INC.,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

RONALD J. SCHEIDELMAN,
                    Appellant.
________________________________


Calendar Date:   April 27, 2015

Before:   McCarthy, J.P., Lynch, Devine and Clark, JJ.

                             __________


     Ronald J. Scheidelman, Oxford, appellant pro se.

      McNamee, Lochner, Titus & Williams, PC, Albany (Francis J.
Smith of counsel), for respondent.

                             __________


McCarthy, J.P.

      Appeal from an order of the Supreme Court (Dowd, J.),
entered September 11, 2013 in Chenango County, which, among other
things, denied defendant's motion for sanctions and punitive
damages.

      Plaintiff, a credit card processing company, commenced this
action in May 2007 seeking to recover funds from defendant.
Plaintiff's causes of action were premised upon the terms of a
written agreement regarding credit card processing services
between Searchline, Inc. – of which defendant was president – and
Quad City Bancard. In April 2008, plaintiff moved for summary
judgment, which motion Supreme Court denied. No further action
was taken by either party with respect to the action until April
2013, when Supreme Court held a settlement conference at which
plaintiff failed to appear. Defendant then moved for summary
                              -2-                519330

judgment dismissing the complaint and also sought sanctions and
punitive damages. Together with its papers in opposition to said
motion, plaintiff submitted a notice to the court that it would
discontinue the action. Finding that a discontinuance would
render defendant's motion for summary judgment moot, the court
dismissed the action and further denied defendant's requests for
sanctions and punitive damages. Defendant now appeals, arguing
that the court erred in denying him sanctions and punitive
damages. We disagree.

      Absent an abuse of discretion, this Court will not disturb
a trial court's determination of a request for sanctions (see
Kampfer v DaCorsi, 126 AD3d 1067, 1068 [2015]; Matter of Decker v
Davidson, 107 AD3d 1320, 1321 [2013]; De Ruzzio v De Ruzzio, 287
AD2d 896, 896 [2001]). Defendant's motion alleged that
plaintiff's conduct was frivolous because neither plaintiff nor
defendant were parties to the written agreement upon which
plaintiff's complaint was based. The written agreement
establishes that the parties to that contract were Quad City
Bancard and Searchline, on behalf of which defendant signed as
president and also personally guaranteed. However, in opposition
to defendant's request for sanctions, plaintiff submitted a
separate agreement that established that it had acquired Quad
City Bancard's accounts. Further, an affidavit by plaintiff's
former counsel established that he chose to only name defendant
individually after searching the records of the Secretary of
State, Division of Corporations, and finding that such search did
not reveal any active or inactive business known as Searchline,
Inc. Given this evidence, we cannot conclude that plaintiff's
contract causes of action could not be "supported by a reasonable
argument" as would be necessary to find frivolous conduct that
would support the imposition of sanctions (22 NYCRR 130-1.1 [a],
[c] [1]; see Kampfer v DaCorsi, 126 AD3d at 1068). Accordingly,
the court did not abuse its discretion in denying defendant
sanctions.

      Further, defendant was not entitled to punitive damages.
Defendant did not make any counterclaims against plaintiff, and a
"request for punitive damages is parasitic and possesses no
viability absent its attachment to a substantive cause of action"
(Rocanova v Equitable Life Assur. Socy. of U.S., 83 NY2d 603, 616
                              -3-                  519330

[1994]; see generally Calabrese Bakeries, Inc. v Rockland Bakery,
Inc., 102 AD3d 1033, 1037 [2013]; Muniz v Mount Sinai Hosp. of
Queens, 91 AD3d 612, 618 [2012]). Therefore, Supreme Court
properly denied defendant's request for punitive damages.

      Defendant's remaining contentions are either unpreserved or
without merit.

     Lynch, Devine and Clark, JJ., concur.



     ORDERED that the order is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court